Citation Nr: 0205604	
Decision Date: 05/30/02    Archive Date: 06/11/02

DOCKET NO.  02-01 425	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder.


(The issues of entitlement to a rating in excess of 10 
percent for residuals of a shrapnel wound of the right arm, 
entitlement to a rating in excess of 10 percent for residuals 
of a bayonet wound of the left leg, and entitlement to a 
total disability rating based on individual unemployability 
will be the subjects of a later decision).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel
INTRODUCTION

The veteran served on active duty with the United States Army 
from November 2, 1942, to October 17, 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 2001 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  That decision denied increased 
rating for the claimant's service-connected disabilities, and 
denied a total disability rating based on individual 
unemployability due to service-connected disabilities.

The Board is undertaking additional development on the issues 
of entitlement to a rating in excess of 10 percent for 
residuals of a shrapnel wound of the right arm (Muscle Group 
V); entitlement to a rating in excess of 10 percent for 
residuals of a bayonet wound of the left leg (Muscle Group 
XI); and entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  After giving notice and reviewing the claimant's 
response to the notice, the Board will prepare a separate 
decision addressing those issues.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107].  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The record 
shows that the veteran and his attorney were notified of the 
provisions of the VCAA in a Statement of the Case issued on 
January 28, 2002. 

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the veteran's claim does not address the 
reopening of a previously and finally denied claim, the 
revised regulations pertaining to such claims are 
inapplicable to this appeal.  In general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The record shows that the RO has obtained the claimant's 
complete service medical records, and all private and VA 
treatment records identified by the claimant.  He was asked 
by RO letter of June 18, 2001, to provide the names and 
addresses of any private or VA physicians or medical 
facilities treating him for his service-connected 
disabilities.  In addition, he has been afforded VA 
psychiatric and orthopedic examinations in connection with 
his claims for increase, and has declined a personal hearing 
before an RO Hearing Officer or before the Board.  The record 
shows that all relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and that VA's duty of notification to the claimant of 
required information and evidence and of its duty to assist 
him in obtaining all evidence necessary to substantiate his 
claims has been fully met.  The appellant is aware of the 
evidence and information required to substantiate his claims 
and of the provisions of the VCAA.  In view of the extensive 
factual development in this case, there is no reasonable 
possibility that any further assistance would aid in 
substantiating his claims.  38 U.S.C. §§  5103, 5103A(a)(2) 
(West Supp. 2001).  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claims 
have been fully met.  

2.  The veteran's service-connected PTSD is currently 
manifested by complaints that he startles easily, 
occasionally has bad dreams, and experiences some intrusive 
thoughts about World War II, without objective clinical 
findings of more than moderate occupational or social 
impairment. 

3.  The veteran's service-connected PTSD is not manifested by 
unusual or exceptional factors such as marked interference 
with employment or frequent periods of hospitalization such 
as to render inapplicable the regular schedular standards.  

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West Supp. 2001);  
38 C.F.R. § 3.321(b)(1), Part 4, §§ 4.125-4.130, Diagnostic 
Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claimant contends that each of his service-connected 
disabilities has increased in severity, and that increased 
rating evaluations are warranted for those disabilities.  It 
is further contended that his service-connected disabilities 
have rendered him incapable of securing and following a 
substantially gainful occupation, and that he is entitled to 
a total disability rating based on unemployability due to 
service-connected disabilities.  As noted, the Board limits 
its consideration in this decision to the sole issue of 
entitlement to a rating in excess of 30 percent for PTSD.

In accordance with  38 C.F.R. §§ 4.1 through 4.10 (2001) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
most current evidence of record is not adequate for rating 
purposes.  Moreover, the case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to that 
disability.  The Court has held that "[w]here entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

I.  The Evidence

The veteran served on active duty with the United States Army 
from November 2, 1942, to October 17, 1945.  He was awarded 
the Combat Infantryman Badge, the Silver Star, and two Purple 
Heart Medals, one for a bayonet wound of the left lower leg 
in October 1944, and the other for a shrapnel wound of the 
right arm in April 1945.  His service separation examination, 
conducted in October 1945, disclosed a small cicatrix of the 
left leg and right arm, described as not productive of 
disability, with no findings of musculoskeletal or 
psychiatric abnormalities.  

The claimant's original application for VA disability 
compensation benefits, received in January 1946, sought 
service connection for "gunshot and shrapnel wounds", and 
reported that he was self-employed as a farmer.  A rating 
decision of June 1946 granted service connection for a 
bayonet wound of the left leg (Group XI) and for a shrapnel 
wound of the right arm (Muscle Group V), each evaluated as 10 
percent disabling.  

In September 1996, the claimant sought service connection for 
PTSD.  A rating decision of November 1996 granted service 
connection for PTSD, evaluated as 10 percent disabling, and a 
rating decision of December 1996 denied a rating in excess of 
10 percent for his service-connected PTSD.  A rating decision 
of April 1997 granted an increased rating of 30 percent for 
his service-connected PTSD, and the disability evaluation for 
his PTSD has remained at that level.  The most recent rating 
decision denying entitlement to a rating in excess of 30 
percent for PTSD, dated in August 1999, was not appealed and 
became final.  

In June 2001, the claimant sought increased rating for each 
of his service connected disabilities, and a total disability 
rating based on unemployability due to service-connected 
disabilities.  By RO letter of June 2001, he was notified of 
the evidence needed to establish entitlement to the benefits 
sought, and asked to submit evidence showing worsening of the 
disabilities at issue, including any evidence not previously 
submitted, or the names and addresses of treating physicians 
or medical facilities so that the RO could obtain that 
evidence.  The veteran made no response to that request.  

The RO requested the veteran's VA outpatient treatment 
records from the VAMC, Muskogee, from August 2000 to June 
2001.  Those records disclosed no complaint, treatment, 
findings or diagnoses of his service-connected PTSD, and no 
psychotropic medications were prescribed.  

A report of VA PTSD examination, conducted in July 2001, 
cited the examiner's review of the claims folder and noted 
that the claimant still had a driver's license but was driven 
to the appointment by a neighbor.  The veteran related that 
he had received no psychiatric or mental health treatment 
since his last examination; that he was doing fair; and that 
his problems were predominantly medical in nature, involving 
pain in his feet, right arm pain, heart problems and chest 
pains; and that he took no psychotropic medications.  He 
reported that he sleeps 3 or 4 hours per night, but sleeps 
"pretty good"; that he has an occasional bad dream; that he 
thinks about World War II "quite a little bit"; and 
indicated that he was "lucky to be here" when talking about 
his World War II experiences.  He indicated that he was 
retired and currently lives alone and pays his own bills; 
that he attended church and tried to stay busy; that his 
stepson who had been living with him had moved to California; 
that he has a niece who checks on him; and that he was 
currently without transportation because his nephew had 
wrecked his pickup truck.  He reported that he was able to 
take care of the activities of daily living without 
assistance.  

Mental status examination revealed that he was well-oriented, 
his speech was goal-directed, his affect was pleasant, and he 
responded appropriately to questions.  There was no evidence 
of a thought disorder or psychosis, reality testing was 
average, and his impulse control was not impaired.  Memory 
assessment revealed that he knew his birth date, address and 
phone number; the month, date and year; the current and past 
presidents; and was able to recall five digits forward and 
two backwards, but was unable to remember his Social Security 
number.  His memory was about the same as on his previous 
examination, without any significant changes.  The Axis I 
diagnosis was PTSD, chronic, mild; the Axis IV psychosocial 
stressors were health issues associated with aging, and 
financial problems; and the Axis V Global Assessment of 
Functioning (GAF) Score was 60, indicative of moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  

A rating decision of September 2001 denied increased rating 
for the claimant's service connected disabilities, and denied 
a total disability rating based on unemployability due to 
service-connected disabilities, giving rise to this appeal.  

In a February 2002 letter, the claimant indicated that he did 
not want a personal hearing at the RO or before the Board, 
waived issuance of a 90-day letter and the 90-day waiting 
period, and asked that his appeal be sent to the Board.  


II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West Supp. 2001);  
38 C.F.R. §§ 3.321(a), Part 4, § 4.1 (2001).  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2001).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (2001).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, as in the instant appeal, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

Compensation ratings shall be based as far as practicable 
upon the average impairments of earning capacity with the 
additional proviso that the Secretary shall from time to time 
readjust this schedule of ratings in accordance with 
experience. To accord justice, therefore, to the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2001).  

If the diagnosis of a mental disorder does not conform to 
DSM-IV or is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.  38 U.S.C.A. §  1155 
(West Supp. 2001); 38 C.F.R. Part 4, § 4.125(a) (2001).  

The nomenclature employed in this portion of the rating 
schedule is based upon the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH EDITION 
(DSM-IV).  Rating agencies must be thoroughly familiar with 
this manual to properly implement the directives in § 4.125 
through § 4.129 and to apply the General Rating Formula for 
Mental Disorders in § 4.130.  38 U.S.C.A. §  1155 (West Supp. 
2001); 38 C.F.R. Part 4, § 4.130 (2001).  

The claimant's service-connected PTSD is currently evaluated 
as 30 percent disabling under the provisions of 38 C.F.R. 
Part 4, §§ 4.125-4.130, Diagnostic Code 9411 (2001).  That 
diagnostic code provides that occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events) will be rated as 30 percent 
disabling.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships will be 
rated as 50 percent disabling.  

The veteran's claim for increase was received in June 2001, 
and the record is silent for lay or medical evidence of 
psychiatric disability during the one-year period preceding 
that claim.  

Following receipt of that claim, the veteran was notified by 
RO letter of the evidence needed to establish entitlement to 
the benefits sought, and asked to submit evidence showing 
worsening of the disabilities at issue, including any 
evidence not previously submitted, or the names and addresses 
of treating physicians or medical facilities so that the RO 
could obtain that evidence.  The veteran made no response to 
that request.  His VA outpatient treatment records from the 
VAMC, Muskogee, dated from August 2000 to June 2001, 
disclosed no complaint, treatment, findings or diagnoses of 
his service-connected PTSD, and no psychotropic medications 
were prescribed.  

On VA PTSD examination in July 2001, the claimant related 
that he had received no psychiatric or mental health 
treatment since his last examination; that he was doing fair; 
that his problems were predominantly medical in nature; and 
that he took no psychotropic medications.  He reported that 
he sleeps 3 or 4 hours per night, but sleeps "pretty good"; 
that he has a occasional bad dream; that he thinks about 
World War II "quite a little bit"; and indicated that he 
was "lucky to be here" when talking about his World War II 
experiences.  He indicated that he was retired [since 1997] 
and currently lives alone and pays his own bills; that he 
attended church and tried to stay busy; and that he was able 
to take care of the activities of daily living without 
assistance.  

The mental status examination again revealed that he was 
well-oriented, his speech was goal-directed, his affect was 
pleasant, and he responded appropriately to questions.  There 
was no evidence of a thought disorder or psychosis, reality 
testing was average, and his impulse control was not 
impaired.  Memory assessment revealed that he knew his birth 
date, address and phone number; the month, date and year; the 
current and past presidents; and was able to recall five 
digits forward and two backwards, but was unable to remember 
his Social Security number.  His memory was about the same as 
on previous examination, without any significant changes.  
The Axis I diagnosis was PTSD, chronic, mild; the Axis IV 
psychosocial stressors were health issues associated with 
aging, and financial problems; and the Axis V Global 
Assessment of Functioning (GAF) Score was 60, indicative of 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  

The current medical evidence of record shows that the 
claimant is well-oriented, pleasant, and appropriate; that 
his speech is intelligent and goal-directed; that he is 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation, and no evidence of 
depression, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, or evidence of mild 
memory loss. Thus, the Board finds that the claimant only 
marginally meets the criteria for his current 30 percent 
evaluation for PTSD.

Further, the current medical evidence of record discloses no 
evidence of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships, as 
required for a 50 percent evaluation for PTSD.  To the 
contrary, none of those criteria were demonstrated on the 
July 2001 PTSD examination. 

Governing regulations provide that when evaluating the level 
of disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 U.S.C.A. §  1155 (West Supp. 2001); 38 C.F.R. 
Part 4, § 4.126(a) (2001).  In this case, the record shows 
that the veteran states that he attends church and tries to 
stay busy; that he was able to take care of the activities of 
daily living without assistance; that he previously permitted 
his stepson to live with him; and that he appears to be on 
good terms with his niece, who checks on him periodically.  
The Board is unable to conclude, based upon those facts, that 
the claimant experiences significant social impairment.  

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. § 3.321 (b)(1) (2001).  In the 
September 2001 rating decision and the January 2001 Statement 
of the Case, the RO concluded that an extraschedular 
evaluation was not warranted for the veteran's service-
connected PTSD.  Since this matter has been adjudicated by 
the RO, the Board will, accordingly, consider the provisions 
of 38 C.F.R. § 3.321(b)(1) (2001).  

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. 38 C.F.R. § 3.321(b)(1) 
(2001); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  With respect to employment, the 
most recent medical evidence shows that the claimant 
voluntarily retired from farming after 52 years.  Such 
evidence is not consistent with marked interference with 
employment.  As for hospitalization, it does not appear that 
the veteran has been hospitalized for treatment of PTSD, or 
that he has ever sought medication or treatment for symptoms 
of PTSD.  In addition, there is no evidence of an exceptional 
or unusual clinical picture.

In short, the Board concludes that the evidence of record 
does not reflect any factor which takes the claimant outside 
of the norm, or which presents an exceptional or unusual 
disability picture.  See Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992);  see also Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  In 
essence, the Board finds that the evidence does not show that 
the veteran's service-connected PTSD causes marked 
interference with employment or results in frequent periods 
of hospitalization so as to render impractical the 
application of the regular schedular standards.  There is no 
current evidence, clinical or otherwise, which demonstrates 
anything exceptional or unusual about the claimant's service-
connected PTSD which is not contemplated in the criteria in 
the VA Schedule for Rating Disabilities.  Accordingly, the 
Board determines that the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that the claimant does not meet the 
criteria for a rating in excess of the currently assigned 30 
percent rating for service-connected PTSD.  Accordingly, a 
rating in excess of 30 percent for PTSD is not warranted.  

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 30 percent rating for PTSD is denied. 



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

